Case 17-02377        Doc 33     Filed 04/16/19     Entered 04/16/19 13:15:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 02377
         Shanell Reynolds

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/27/2017.

         2) The plan was confirmed on 03/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/11/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 01/24/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-02377            Doc 33    Filed 04/16/19    Entered 04/16/19 13:15:34                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $3,486.57
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                       $3,486.57


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,336.62
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $149.95
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,486.57

 Attorney fees paid and disclosed by debtor:                   $350.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                 Unsecured      1,400.00         933.95           933.95           0.00       0.00
 AT&T Mobility II LLC              Unsecured         606.00        605.58           605.58           0.00       0.00
 Brother Loan & Finance            Unsecured      2,611.00       1,271.14         1,271.14           0.00       0.00
 Ccs/First Savings Bank            Unsecured         496.00           NA               NA            0.00       0.00
 City of Chicago Dept of Revenue   Unsecured         200.00           NA               NA            0.00       0.00
 Comcast                           Unsecured         400.00           NA               NA            0.00       0.00
 CreditBox.com LLC                 Unsecured      2,969.00       1,400.73         1,400.73           0.00       0.00
 Fsb Blaze                         Unsecured         486.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC     Unsecured         854.00        830.93           830.93           0.00       0.00
 Jefferson Capital Systems LLC     Unsecured      1,120.00       1,120.34         1,120.34           0.00       0.00
 Jefferson Capital Systems LLC     Unsecured         908.00        908.32           908.32           0.00       0.00
 Marquette Bank                    Unsecured         200.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE            Unsecured         400.00           NA               NA            0.00       0.00
 Merrick Bank                      Unsecured      1,807.00       1,387.16         1,387.16           0.00       0.00
 Midland Funding LLC               Unsecured      1,300.00       1,299.87         1,299.87           0.00       0.00
 Midland Funding LLC               Unsecured         570.00        570.44           570.44           0.00       0.00
 Midwest Orthopaedic Consultants   Unsecured          34.00           NA               NA            0.00       0.00
 Peoples E Cu                      Unsecured      2,425.00            NA               NA            0.00       0.00
 Peoples E Cu                      Unsecured            NA            NA               NA            0.00       0.00
 Planned Parenthood                Unsecured         450.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         970.00        970.56           970.56           0.00       0.00
 Portfolio Recovery Associates     Unsecured         659.00        659.12           659.12           0.00       0.00
 Portfolio Recovery Associates     Unsecured      1,157.00       1,157.24         1,157.24           0.00       0.00
 Prog Finance LLC                  Secured           865.00        864.05           864.05           0.00       0.00
 Quantum3 Group                    Unsecured           0.00        814.77           814.77           0.00       0.00
 Resurgent Capital Services        Unsecured         729.00        729.42           729.42           0.00       0.00
 Rise Credit                       Unsecured      9,000.00            NA               NA            0.00       0.00
 Verve                             Unsecured      1,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-02377        Doc 33      Filed 04/16/19     Entered 04/16/19 13:15:34             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                    $864.05               $0.00             $0.00
 TOTAL SECURED:                                             $864.05               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,659.57               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,486.57
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,486.57


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
